Citation Nr: 1814601	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-16 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis A. 

2.  Entitlement to service connection for headaches.

3.  Entitlement to compensation under 38 U.S.C. § 1151 (2012) (hereinafter "section 1151 claim") for additional disability due to an aortic dissection after stent placement at a VA facility.

4.  Entitlement to service connection for a heart condition to include as secondary to asbestos exposure or hypertension. 

5.  Entitlement to service connection for lung condition as result of asbestos exposure.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

7.  Entitlement to service connection for erectile dysfunction to include as secondary to a psychiatric disorder.

8.  Entitlement to service connection for a gastrointestinal condition to include as secondary to a psychiatric disorder.

9.  Entitlement to hypertension to include as secondary to a psychiatric disorder.

10.  Entitlement to sleep apnea to include as secondary to a psychiatric disorder. 

11.  Entitlement to service connection for a sleep disorder, to include insomnia. 


REPRESENTATION

Veteran represented by:	John S. Berry 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION


The Veteran served on active duty in the United States Navy from July 1971 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2013, June 2016, and November 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The issues of entitlement to compensation under section 1151 for aortic dissection of the heart due to stent placement at a VA facility and service connection for: heart condition, lung condition, PTSD, erectile dysfunction, gastrointestinal condition, hypertension, sleep apnea, and a sleep disorder, to include insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran does not have hepatitis A.

2.  The Veteran's headache disability clearly and unmistakably preexisted entry to service, but the evidence of record shows that the Veteran's current disability is clearly and unmistakable distinct from the headaches the Veteran suffered in service. 


CONCLUSIONS OF LAW

1.  The Veteran's hepatitis A was not incurred or aggravated by service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The Veteran's preexisting headache disability was not aggravated by service.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duty to notify was satisfied by letters sent in November 2011 and December 2012.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The evidence of record includes the Veteran's Service Treatment Records (STRs) and his VA treatment records.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Consequently, all relevant, identified, and available evidence has been obtained.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C. § 5103A (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran received a VA examination for his headache disability in February 2013.  The Board finds the VA opinion was adequate as the examiner reviewed the claims file, examined the Veteran, considered the Veteran's lay statements, and provided detailed findings.  

VA has not provided the Veteran an examination relating to his claim of hepatitis A.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon, 21 Vet. App. 79.  In this case, the most probative evidence of record shows that the Veteran does not have hepatitis.  Therefore the first element set forth in McLendon is not met and an examination is not needed.  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 
 
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Hepatitis A

The Board notes the Veteran's STRs are silent for any diagnosis, complaints, symptoms of, or treatment for hepatitis.  The Veteran claims he contracted the disease while aboard the ship in the Mediterranean Sea.  Nevertheless, the Veteran's STRs during that time period show no indication the Veteran was treated for hepatitis A.  Additionally, he was not found to have hepatitis at a January 1974 VA examination.  In a November 2002 VA treatment record, the Veteran reported a history of hepatitis in service, and the health care provider recommended that he undergo a hepatitis screen.  In December 2003, the results of his hepatitis screen were negative.  The health care provider noted that the negative test "...means you have never had hepatitis A, B, or C."  

The Veteran asserts that he has hepatitis A.  However, his lay assertion in this case is directly contradicted by the results of laboratory testing.  The Veteran in this case has not shown that he has the experience, skills, or training necessary to self-diagnose hepatitis.  The medical evidence of record, particularly the December 2003 negative hepatitis screen, is more probative.  For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for hepatitis A.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Headaches

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304 (2017).  To rebut the presumption of soundness the burden is on VA to satisfy a two-prong test by showing by clear and unmistakable evidence that the Veteran's disability both existed prior to service and was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

Here, the Board acknowledges the Veteran's headaches were not noted on his entrance examination.  However, the Veteran's STRs document the Veteran's history of intermittent headaches and document his treatment in service for headaches. 

Before addressing the presumption of soundness, the Board must address whether the Veteran's headaches manifested in service.  The Board finds the evidence is clear that the Veteran's headache disability manifested in service.  The Veteran's March 1972 STR noted the Veteran's headache complaints and the Veteran complained of headaches and dizziness from May 9-13, 1972.  The Board also finds there is clear and unmistakable evidence the Veteran's disability existed prior to service.  As noted above, the Veteran's STRs noted that he had intermittent headaches prior to entering service.  This provides clear and unmistakable evidence that the Veteran had headaches prior to entering service.  

Nevertheless, the Board finds the evidence of record presents clear and unmistakable evidence that the Veteran's headache disability was not aggravated by service.  The Veteran received a VA examination in February 2013.  The VA examiner noted the Veteran's headaches had persisted for 30 years and increased in severity in the past 5 to 6 years.  The VA examiner noted the Veteran could not point to a specific service-related cause of his current headache problems.  The VA examiner concluded the Veteran's headache disability clearly and unmistakably existed prior to service but the disability was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury.  The VA examiner opined the Veteran had "simple tension headaches" in service that were "treated and resolved."  The Veteran's current symptoms are not headaches in nature and most likely due to his sleep problems and medication for blood pressure.  The examiner stated that the current symptoms were "definitely not related to the headaches [the Veteran] had in service."  This opinion provides clear and unmistakable evidence that the Veteran's disability was not aggravated by service.  

The Board affords the VA examiner's opinion high probative value.  The Board concludes the VA examiner provided credible, competent evidence that the Veteran's headache disability was clearly and unmistakably not aggravated by service.  The VA examiner concluded the Veteran's current disability is different than the tension headaches the Veteran experienced in service and has a different etiology.  Thus, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a headache disability. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for hepatitis A is denied.

Service connection for a headache disability is denied. 


REMAND

Section 1151 Claim 

A veteran may be awarded VA compensation for disability caused by VA medical care in the same manner as if that disability was service-connected.  38 U.S.C. § 1151 (2012).  A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  Id; see also VAOPGCPREC 40-97.  The Veteran contends that his aortic dissection is due to the stent placement procedure done at a VA facility.  A VA opinion was provided in September 2017, the VA examiner opined the Veteran's aortic dissection was not due to the stent placement.  However, the September 2017 VA examiner did not consider the January 2011 private opinion that states the aortic dissection was most likely related to the previous PTCA/Stent procedure.  Therefore, an addendum opinion that considers the January 2011 private opinion is necessary because the record is not sufficient to reconcile the conflicting medical evidence. 

Asbestos Exposure 

The Board notes the Veteran's contentions that his hypertension, heart condition, and lung disability are related to asbestos exposure.  The Board acknowledges that exposure to asbestos can cause specific medical issues.  Furthermore, the Board acknowledges the Veteran's MOS as an Aviation Structural Mechanic (AMH) noted on his DD-214 show that the Veteran had a probably likelihood of exposure to asbestos.  See Veterans Benefits Adjudication Manual M21-1 IV.ii.2.C.2.d.  Therefore, the Board finds a VA examination is necessary to determine if the Veteran's hypertension, heart condition, and lung condition are related to his probable asbestos exposure.

Psychiatric Disorder

The Veteran stated he was approached in a sexual manner by another male officer while in service and this stressor has caused his current psychiatric disorder.  The Veteran also reported that his current mental health issues are due to the racist remarks he received in service.  The evidence of record, however, contains conflicting evidence concerning the Veteran's PTSD diagnosis.  A September 2014 VA treatment record notes concludes that the Veteran had PTSD due to his military experience but a September 2015 VA treatment record noted the Veteran's in-service stressors did not meet the DSM-5 criteria to diagnose PTSD.  Accordingly, a VA examination is necessary for clarification.

Other Disabilities

Furthermore, the Board finds a VA examination is necessary to determine if the Veteran's erectile dysfunction, gastrointestinal condition, hypertension, sleep apnea, and sleep disorder, to include insomnia are due to service or due to a psychiatric disorder because the record as it stands is not sufficient for the Board to make an informed decision.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who provided the September 2017 opinion regarding the Veteran's aortic dissection due to stent placement examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  An examination of the Veteran is only required if deemed necessary by the examiner.  

Although an independent review of the file is required, the VA examiner must specifically consider and address the January 2011 private opinion, which concluded that the Veteran's aortic dissection was most likely due to the stent placement.  

The examiner must provide the following opinions: 

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran incurred any additional disability as a result of the VA stent placement procedure? 

      If so, identify the additional disability(ies).  

b. If such additional disability was incurred, was the proximate cause of the additional disability either 

(1) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or 

      (2) an event not reasonably foreseeable? 

In making determination (1), the examiner should address whether the VA treatment providers here failed to exercise the degree of care that would be expected of a reasonable health care provider. 

With regard to determination (2), the VA examiner should consider "an event not reasonably foreseeable" to be what a reasonable health care provider would have foreseen.  The examiner should consider whether the spinal tap was performed without the Veteran's informed consent.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Before scheduling the other examinations requested in this remand in directives 3 through 8, schedule the Veteran for a VA examination with an appropriate clinician for his psychiatric disorders, to include PTSD and a sleep disorder, to include insomnia.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must determine whether the Veteran has PTSD under the criteria set forth in the DSM-5, as required by VA regulations which govern this case.  The examiner must also provide all other separate psychiatric diagnoses for the Veteran if additional psychiatric disabilities are present, including any sleep disorders such as insomnia.  

For PTSD, or any other psychiatric disorder diagnosed (including a sleep disorder), the examiner must provide an opinion as to whether it is at least as likely as not that the psychiatric disorder was related to an incident of service, specifically the sexual advance by another service member and the racist remarks made by fellow service members, or began during active service. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide an opinion as to:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, is related to an incident of service, or began within one year after discharge from active service.

b.  If and only if it is determined that the Veteran has a psychiatric disorder that is due to service, whether it is at least as likely as not that the Veteran's hypertension was proximately due to or the result of his psychiatric disability.  

c. If and only if it is determined that the Veteran has a psychiatric disorder that is due to service, whether it is at least as likely as not that the Veteran's hypertension was aggravated beyond its normal progression by his psychiatric disability.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

4.  Schedule the Veteran for an examination with an appropriate clinician for his heart condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide an opinion as to whether it is as least as likely as not that the Veteran's heart condition began during active service, or is related to an incident of service, to include his asbestos exposure. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

5.  Schedule the Veteran for an examination with an appropriate clinician for his lung condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must determine what lung condition(s) are present and then provide an opinion as to whether it is at least as likely as not that the Veteran's lung condition(s) began during active service, or is related to an incident of service, including his exposure to asbestos in service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

6.  Schedule the Veteran for an examination with an appropriate clinician for his erectile dysfunction.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction began during active service, or is related to an incident of service. 

If and only if it is determined that the Veteran has a psychiatric disability that is due to service, the examiner must opine as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was proximately due to or the result of his psychiatric disability.

b. Whether it is at least as likely as not that erectile dysfunction was aggravated beyond its natural progression by his psychiatric disability.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

7.  Schedule the Veteran for an examination with an appropriate clinician for his gastrointestinal condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gastrointestinal condition began during active service, or is related to an incident of service. 

If and only if it is determined that the Veteran has a psychiatric disability that is due to service, the examiner must opine as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gastrointestinal condition was proximately due to or the result of his psychiatric disability.

b. Whether it is at least as likely as not that gastrointestinal condition was aggravated beyond its natural progression by his psychiatric disability.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

8.  Schedule the Veteran for an examination with an appropriate clinician for his sleep apnea.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began during active service, or is related to an incident of service. 

If and only if it is determined that the Veteran has a psychiatric disability that is due to service, the examiner must opine as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea psychiatric disability.
	
b. Whether it is at least as likely as not that sleep apnea was aggravated beyond its natural progression by his psychiatric disability.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

9.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


